Citation Nr: 0946174	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service 
connection for malunion of the right humerus.

2.	Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from November 1942 to 
February 1947.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania, which 
denied entitlement to the benefits sought. In April 2009, a 
hearing was held at the RO before a Decision Review Officer 
(DRO), a transcript of which is of record. 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

During the April 2009 DRO hearing, the Veteran's 
representative raised the issue of entitlement to service 
connection for left shoulder and left wrist conditions 
secondary to his service-connected right radial nerve 
paralysis. These additional matters, however, have not been 
developed and adjudicated by the agency of original 
jurisdiction. Accordingly, they are referred to the RO for 
appropriate development and consideration.


FINDING OF FACT

The Veteran's malunion of the right humerus was incurred 
during service.

CONCLUSION OF LAW

The criteria are met for service connection for malunion of 
the right humerus.        38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

As indicated below the Board is granting the benefit sought 
on appeal of entitlement to service connection for malunion 
of the right humerus. Hence, even assuming, without deciding, 
that any error was committed as to implementation of the 
VCAA's duty to notify and assist provisions, such error was 
harmless in its application to adjudication of this matter, 
and need not be further discussed. See Bernard v. Brown, 
4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007). 


Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

A review of service treatment records indicates that in March 
1945 the Veteran was wounded in action by a shell fragment 
while stationed in Germany. The Veteran's initial diagnosis 
on hospitalization was complete fracture of the right 
humerus, incomplete fracture of the right ulna, extensive 
wounds to the right arm and forearm, and contusion to the 
radial nerve, moderately severe. A more complete diagnosis 
later provided was of fracture, compound, comminuted, 
humerus, middle third, right, complete, and fracture, radius, 
upper third, right, incomplete, secondary to penetrating high 
explosive shell fragment wound of right arm and forearm; and 
paralysis of the radial nerve, right, complete, secondary to 
the first condition.

Additional hospitalization records establish that in May 1945 
after his condition had stabilized the Veteran underwent 
suture of the right radial nerve with tantalum wire. He then 
underwent open treatment of his fracture with an oblique 
ostreotomy and internal fixation with one screw, and also 
closed treatment with a right shoulder spica cast.  

Following the Veteran's separation from service, the RO 
granted service connection for residuals of a shell fragment 
wound to the right arm muscles. This diagnosis of service-
connected disability was later revised to that of right 
radial nerve paralysis. A 70 percent disability rating is 
currently in effect for right radial nerve paralysis. 

The Veteran underwent a December 2006 VA Compensation and 
Pension examination by an orthopedist in connection with the 
present claim. While the claims file was not available for 
review, the Veteran was deemed a reliable historian and he 
had his original x-rays from two-weeks post-injury for 
review. The Veteran described a significant shrapnel injury 
to the right arm in 1945, with increased pain and weakness of 
the right arm and wrist over the last several months. On a 
physical examination the VA examiner indicated bone 
abnormality manifested by deformity of the right humerus. The 
exact location of malunion was the mid-shaft of the humerus. 
An updated x-ray of the right humerus demonstrated the 
presence of an old healed fracture of the shaft of the 
humerus at the junction of its middle and distal thirds. The 
fracture was healed with minimal deformity. There was noted 
some posteromedial angulation. There was a solitary fixating 
screw imbedded in  the humerus at the level of the fracture 
that was fractured but in good position.          The x-ray 
impression was of an old healed fracture of the right humeral 
shaft with some deformity, and no radiographic evidence of 
osteomyelitis. The VA examiner's diagnosis was arthritis, 
post-traumatic and surgical of the right upper arm. 

Based upon the above record, there is sufficient basis to 
grant service connection for malunion of the right humerus. 
The December 2006 VA orthopedic examination confirms that the 
Veteran presently has a bone deformity consisting of malunion 
of the right humerus, located at the middle third of the 
humerus, with residuals of the measures taken to openly 
reduce the fracture. This is clearly the continuation of the 
original injury during service, which involved a complete 
fracture to the exact same area of the humerus. The situation 
presented in analogous to one constituted by a chronic 
disability, where a condition established as chronic in 
nature may be related to subsequent manifestations of this 
disorder, without need for intervening medical treatment or 
other evidence linking a current disability to service. See 
38 C.F.R.      § 3.303(b). There is no plausible doubt to be 
raised that the injuries in service with reduction of the 
original fracture, and the presently noted malunion of the 
right humerus are one in the same. Accordingly, the Board 
finds that the competent evidence substantiates a grant of 
service connection for malunion of the right humerus.


ORDER

Service connection for malunion of the right humerus is 
granted.


REMAND

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities. If 
there is only one such disability, it must be ratable at 60 
percent or more. Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent. 38 C.F.R. §§ 4.15, 4.16 (2009). 

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id. See also 38 
C.F.R. §§ 4.1, 4.15. Other factors that receive consideration 
in determining whether a veteran is unemployable include his 
employment history, level of education and vocational 
attainment. See 38 C.F.R. § 4.16(b). See also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-32 (1991). By comparison, the 
impact of any nonservice-connected disabilities, or the 
veteran's age, are not factors taken into consideration for 
this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran is in receipt of a 70 percent 
disability rating for right radial nerve paralysis, and 
therefore the initial schedular requirements for assignment 
of a TDIU are met. The remaining issue to resolve is 
therefore whether the Veteran has been rendered incapable of 
maintaining substantially gainful employment due to service-
connected disability.  
 
The report of a December 2006 VA orthopedic examination 
indicates that the Veteran retired in 1979 from full-time 
employment in electronic instrument repair, and retired in 
2004 from part-time employment in auto parts delivery. The 
initial retirement was voluntary. The retirement in 2004 was 
secondary to inability to lift  auto parts during delivery. 
Limitation of movement and pain in the right arm was reported 
to be the direct cause of the retirement. 

The Veteran testified regarding his employment history during 
the April 2009 DRO hearing. He further indicated that due to 
right arm neurological impairment he was now incapable of 
writing, and other basic occupational tasks.

The Board finds that a VA medical examination and opinion is 
warranted to determine the Veteran's occupational capacity in 
view of service-connected disability, to include his ability 
to participate in sedentary occupations as well as more 
physically strenuous work environments. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).





Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA general 
medical examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination. The examiner is then 
requested to offer an opinion with regard 
to whether the Veteran is incapable of 
securing and maintaining substantially 
gainful employment due to one or more 
service-connected disabilities. In 
offering this opinion the examiner must 
consider the degree of interference with 
ordinary activities, including capacity 
for employment caused solely by the 
Veteran's service-connected disabilities,           
as distinguished from any nonservice-
connected physical condition. The examiner 
must also comment upon whether the Veteran 
is equally precluded from sedentary and 
more physically strenuous occupations. The 
examiner should include in the examination 
report the rationale for any opinion 
expressed.

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim for entitlement to a TDIU, based 
upon all additional evidence received. If 
the benefit sought on appeal is not 
granted,  the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


